THE THIRTEENTH COURT OF APPEALS

                                   13-13-00462-CV


                        ORCA ASSETS, G.P., L.L.C.
                                 v.
    BURLINGTON RESOURCES OIL AND GAS COMPANY, L.P., PETROHAWK
     PROPERTIES, L.P., AND GEOSOUTHERN DEWITT PROPERTIES, L.L.C


                                  On Appeal from the
                     267th District Court of De Witt County, Texas
                            Trial Cause No. 11-08-22,038


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 26, 2014